L. CHARLES WRIGHT, Retired Appellate Judge.
The parties were divorced in DeKalb County, Alabama. The judgment of divorce was last modified in 1989. A further modification in the amount of child support was sought by the mother (appellant) in 1990. The court entered a modification of child support by judgment dated September 1991. Child support of $150 per month was raised to $200 per month for nine months of the year. The judgment made no reference to the child support guidelines established by Rule 32, Alabama Rules of Judicial Administration. It did not set an amount according to the guidelines, nor did it enter a finding that their application would be “unjust or inappropriate.” Rule 32, A.R.J.A. Such failure is fatal to the judgment. It therefore must be and is hereby reversed and set aside. Thistlethwaite v. Thistlethwaite, 590 So.2d 317 (Ala.Civ.App.1991).
*1048The foregoing opinion was prepared \ by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED.
THIGPEN and RUSSELL, JJ., concur.
ROBERTSON, P.J., concurs specially.